DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, and the species election of an optical signal with respect to group III in the reply filed on 11 April 2022 is acknowledged.
Claims 14-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 April 2022.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, it appears “the unlabeled analyst of interest” should read “the unlabeled analyte of interest”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any level or amount of complex specifically binding to the immobilized capture agent can be considered the complex specifically binding to “substantially all of the immobilized capture agent” since the specification is silent as to how much or many of the immobilized capture agent must be specifically bound to the complex to be considered the complex specifically binding “substantially all of the immobilized capture agent”. Claims 7-8, which are dependent on claim 6, are similarly rejected.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schleicher & Schuell (WO 98/23958; hereinafter “Schleicher”).
Regarding claim 1, Schleicher teaches an assay test strip (lateral flow chromatographic device, p. 5, lines 1-14; e.g., lateral flow strip (10), p. 9, lines 21-26) comprising:
a flow path configured to receive a fluid sample (the application zone receives sample solution and the application zone, reagent zone, reaction zone, and absorption zone are serially connected for fluid transport, thereby reading on a flow path configured to receive a fluid sample, p. 7, lines 21-27);
a sample receiving zone coupled to the flow path (application zone, p. 7, lines 21-27, p. 5, lines 15-29);
a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest (reaction zone having a proximal end in contact with the distal end of the reagent zone which is connected to the application zone, p. 6, lines 1-2, p. 6, lines 13-15; reaction zone comprises at least two capture reagents such as a first capture reagent that can bind specifically either to the analyte, a labeled conjugate, a complex of a labeled conjugate and a competitive specific binding reagent, or a complex of the competitive specific binding reagent and analyte, p. 6, lines 21-26); and 
a complex coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest (e.g., a complex of labeled conjugate and a competitive specific binding reagent, p. 6, lines 21-26; labeled conjugate may be a signal component attached to an analyte and competitive specific binding reagent may be an antibody, p. 6, lines 3-11; complex is present on/in the zones and moves through the zones to the reaction zone, thereby reading on coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, p. 5, line 15-p. 6, line 26; e.g., RAAA-AHRP complex where RAAA is an exemplary antibody specific to analyte, AHRP is an exemplary labeled conjugate comprising analyte and label, p. 17, line 16).
Regarding claim 2, Schleicher teaches the flow path is configured to receive a fluid sample comprising unlabeled analyte of interest (application zone for receiving a test sample solution, p. 6, line 15; sample solution may contain analyte that is not labeled, p. 6, lines 6-7) and the complex does not specifically bind to the unlabeled analyte of interest in the first phase or the second phase (competitive specific binding reagents can form a complex with either the analyte or the labeled conjugate which implies that the complex will not bind with the unlabeled analyte, p. 6, lines 6-7).
Regarding claim 3, Schleicher teaches the complex is configured to flow with the unlabeled analyte of interest in the flow path to the capture zone in the second phase (complex and unlabeled analyte are present on/in the zones and move through the zones to the reaction zone, p. 5, line 15-p. 6, line 26).
Regarding claim 4, Schleicher teaches the complex is configured to compete with the unlabeled analyte of interest to bind to the immobilized capture agent in the capture zone in a third phase (a first capture reagent can bind specifically either to the analyte, a labeled conjugate, to a complex of a labeled conjugate and a competitive specific binding reagent, or (in some versions of the present invention, if analyte is present in the test sample), to a complex of the competitive specific binding reagent and analyte, p. 6, lines 21-26).
Regarding claim 5, Schleicher teaches the optical signal emitted from complex bound to the immobilized capture agent in the capture zone decreases as concentration of unlabeled analyte of interest in the fluid sample increases (presence of analyte will diminish this signal, p. 6, lines 21-26; e.g., increasing the amount of analyte present in the sample diminishes the intensity of color development in the first line, p. 14, lines 29-31, p. 18, lines 1-3; signal is an optical signal, e.g., p. 6, lines 9-11, p. 9, line 31, p. 17, line 24).
Regarding claim 6, Schleicher teaches the flow path is configured to receive a fluid sample that does or does not comprise analyte of interest (application zone for receiving a test sample solution, p. 6, line 15), and the complex specifically binds to all or substantially all of the immobilized capture agent in the capture zone in the second phase when the fluid sample does not comprise analyte of interest (e.g., in a negative result, the first capture reagent has more RAAA-AHRP complex than RAAA-A bound to it, p. 17, lines 27-28).
Regarding claim 7, Schleicher teaches an optical signal emitted from the complex bound in the capture zone is a maximum optical signal that can be emitted from the assay test strip when the fluid sample does not comprise analyte of interest (the presence of analyte will diminish this signal, p. 6, lines 21-26; this implies that the absence of analyte produces a signal that is undiminished and thereby reads on a maximum signal; signal is an optical signal, e.g., p. 6, lines 9-11, p. 9, line 31, p. 17, line 24).
Regarding claim 8, Schleicher teaches an optical signal emitted from the complex bound in the capture zone is less than the maximum optical signal that can be emitted from the assay test strip when the fluid sample does comprise analyte of interest (the presence of analyte will diminish this signal, p. 6, lines 21-26; signal is an optical signal, e.g., p. 6, lines 9-11, p. 9, line 31, p. 17, line 24).
Regarding claim 9, Schleicher teaches the immobilized capture agent comprises an antibody or a fragment of an antibody that specifically binds the analyte of interest (e.g., capture reagents of p. 11, line 10, p. 13, line 16, p. 15, line 14, p. 16, line 29-p. 17, line 1).
Regarding claim 10, Schleicher teaches the complex is integrated onto a surface of the test strip in a first phase (diffusible specific binding reagents that participate in competitive specific binding reactions are disposed in reagent zone, p. 6, lines 1-4; complex is present on/in the zones and moves through the zones to the reaction zone, p. 5, line 15-p. 6, line 26).
Regarding claim 11, Schleicher teaches the complex is integrated onto a surface of the test strip (diffusible specific binding reagents that participate in competitive specific binding reactions are disposed in reagent zone, p. 6, lines 1-4; complex is present on/in the zones and moves through the zones to the reaction zone, p. 5, line 15-p. 6, line 26). While Schleicher does not specifically teach this is accomplished by spraying a solution comprising the complex onto the surface of the strip and drying the solution, the limitations do not impart any additional structure to the test strip. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.
Regarding claim 12, Schleicher teaches the fluid sample may be, for example, blood, urine, sweat, or saliva (p. 8, line 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher & Schuell (WO 98/23958; hereinafter “Schleicher”) in view of Oh (“A three-line lateral flow assay strip for the measurement of C-reactive protein covering a broad physiological concentration range in human sera”, Biosensors and Bioelectronics, 2017; cited by applicant in IDS 5/15/2020).
Regarding claim 13, Schleicher teaches the assay strip of claim 1, as detailed above, but fails to specifically teach the analyte of interest comprises C-reactive protein (CRP) and the complex comprises an anti-CRP antibody or fragment thereof bound to the CRP.
Oh teaches a lateral flow assay strip for detecting CRP as the analyte of interest (abstract). Oh teaches anti-CRP antibodies (p. 286, col. 1, 2.1 Materials). Oh teaches, for example, that detection of CRP level is urgently required for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (p. 285, col. 2, introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte and the complex including the analyte and antibody of Schleicher such that the analyte of interest comprises CRP as in Oh and the complex of Schleicher comprises an anti-CRP antibody such as in Oh bound to the CRP analyte in order to provide detection of CRP level for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (Oh, p. 285, col. 2, introduction). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Schleicher is generic with respect to the analytes that can be detected and incorporated into the complex and the antibodies that can be incorporated into the complex and Oh teaches detection of CRP level is urgently required for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (Oh, p. 285, col. 2, introduction). Additionally, Schleicher and Oh are similarly drawn to lateral flow test strips.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 50-60 of copending Application No. 16/932,532 (reference application, hereinafter ‘532). Although the claims at issue are not identical, they are not patentably distinct from each other. Although claims 1-15 of ‘532 recite a method, the method comprises a lateral flow assay to which the instant claims are directed.
Regarding instant claim 1, ‘532 teaches an assay test strip comprising:
a flow path configured to receive a fluid sample;
a sample receiving zone coupled to the flow;
a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest; and 
a complex coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest (see claims 1 and 50).
Regarding instant claim 2, ‘532 teaches the flow path is configured to receive a fluid sample comprising unlabeled analyte of interest and the complex does not specifically bind to the unlabeled analyte of interest in the first phase or the second phase (see claims 1 and 50, e.g., the first analyte in the fluid sample and the first complex compete to bind to the first immobilized capture agent in the first capture zone).
Regarding instant claim 3, ‘532 teaches the complex is configured to flow with the unlabeled analyte of interest in the flow path to the capture zone in the second phase (see claims 1 and 50).
Regarding instant claim 4, ‘532 teaches the complex is configured to compete with the unlabeled analyte of interest to bind to the immobilized capture agent in the capture zone in a third phase (see claims 1 and 50, e.g., the first analyte in the fluid sample and the first complex compete to bind to the first immobilized capture agent in the first capture zone).
Regarding instant claim 5, ‘532 teaches an optical signal emitted from complex bound to the immobilized capture agent in the capture zone decreases as the concentration of unlabeled analyte of interest in the fluid sample increases (see claims 1, 6 and 50-56).
Regarding instant claim 6, ‘532 teaches the flow path is configured to receive a fluid sample that does or does not comprise analyte of interest, and wherein the complex specifically binds to all or substantially all of the immobilized capture agent in the capture zone in the second phase when the fluid sample does not comprise analyte of interest (see claims 1 and 50-51).
Regarding instant claim 7, ‘532 teaches an optical signal emitted from the complex bound in the capture zone is a maximum optical signal that can be emitted from the assay test strip when the fluid sample does not comprise analyte of interest (see claims 50-51).
Regarding instant claim 8, ‘532 teaches an optical signal emitted from the complex bound in the capture zone is less than the maximum optical signal that can be emitted from the assay test strip when the fluid sample does comprise analyte of interest (see claims 50-56).
Regarding instant claim 10, ‘532 teaches the complex is integrated onto a surface of the test strip in a first phase (see claim 50).
Regarding instant claim 11, ‘532 teaches the complex is integrated onto a surface of the test strip in a first phase (see claim 50). While ‘532 does not specifically teach this is accomplished by spraying a solution comprising the complex onto the surface of the strip and drying the solution, the limitations do not impart any additional structure to the test strip. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.
Regarding instant claim 12, ‘532 teaches the fluid sample, for example, is blood or plasma (see claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 50-60 of copending Application No. 16/932,532 in view of Schleicher & Schuell (WO 98/23958; hereinafter “Schleicher”). Although claims 1-15 of ‘532 recite a method, the method comprises a lateral flow assay to which the instant claims are directed. Although ‘532 recites structural elements not recited in the instant claims, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding claim 9, ‘532 teaches the assay strip of claim 1, as detailed above, but fails to teach the immobilized capture agent comprises an antibody or a fragment of an antibody that specifically binds the analyte of interest.
Schleicher teaches an assay test strip (lateral flow chromatographic device, p. 5, lines 1-14; e.g., lateral flow strip (10), p. 9, lines 21-26) comprising:
a flow path configured to receive a fluid sample (the application zone receives sample solution and the application zone, reagent zone, reaction zone, and absorption zone are serially connected for fluid transport, thereby reading on a flow path configured to receive a fluid sample, p. 7, lines 21-27);
a sample receiving zone coupled to the flow path (application zone, p. 7, lines 21-27, p. 5, lines 15-29);
a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest (reaction zone having a proximal end in contact with the distal end of the reagent zone which is connected to the application zone, p. 6, lines 1-2, p. 6, lines 13-15; reaction zone comprises at least two capture reagents such as a first capture reagent that can bind specifically either to the analyte, a labeled conjugate, a complex of a labeled conjugate and a competitive specific binding reagent, or a complex of the competitive specific binding reagent and analyte, p. 6, lines 21-26); and 
a complex coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest (e.g., a complex of labeled conjugate and a competitive specific binding reagent, p. 6, lines 21-26; labeled conjugate may be a signal component attached to an analyte and competitive specific binding reagent may be an antibody, p. 6, lines 3-11; complex is present on/in the zones and moves through the zones to the reaction zone, thereby reading on coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, p. 5, line 15-p. 6, line 26; e.g., RAAA-AHRP complex where RAAA is an exemplary antibody specific to analyte, AHRP is an exemplary labeled conjugate comprising analyte and label, p. 17, line 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the immobilized capture agent comprises an antibody that specifically binds the analyte of interest as in Schleicher because ‘532 is generic with respect to the immobilized capture agent that specifically binds the analyte of interest and one would be motivated to use the appropriate immobilized capture agent for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to assay test strips with capture zones comprising immobilized capture agents.
This is a provisional nonstatutory double patenting rejection.

Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 50-60 of copending Application No. 16/932,532 in view of of Oh (“A three-line lateral flow assay strip for the measurement of C-reactive protein covering a broad physiological concentration range in human sera”, Biosensors and Bioelectronics, 2017; cited by applicant in IDS 5/15/2020). Although claims 1-15 of ‘532 recite a method, the method comprises a lateral flow assay to which the instant claims are directed. Although ‘532 recites structural elements not recited in the instant claims, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding instant claim 13, ‘532 teaches the assay strip of claim 1, as detailed above, but fails to teach the analyte of interest comprises CRP and the complex comprises an anti-CRP antibody or fragment thereof bound to the CRP.
Oh teaches a lateral flow assay strip for detecting CRP as the analyte of interest (abstract). Oh teaches anti-CRP antibodies (p. 286, col. 1, 2.1 Materials). Oh teaches, for example, that detection of CRP level is urgently required for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (p. 285, col. 2, introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte and the complex including the analyte and antibody of ‘532 such that the analyte of interest comprises CRP as in Oh and the complex of Schleicher comprises an anti-CRP antibody such as in Oh bound to the CRP analyte in order to provide detection of CRP level for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (Oh, p. 285, col. 2, introduction). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because ‘532 is generic with respect to the analytes that can be detected and incorporated into the complex and the antibodies that can be incorporated into the complex and Oh teaches detection of CRP level is urgently required for identification of bacterial versus viral infections, non-specific symptoms in neonates, acute myocardial infarction, and postoperative infection in order to assist in the decision-making for effective treatments (Oh, p. 285, col. 2, introduction). Additionally, ‘532 and Oh are similarly drawn to assay test strips.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 50-60 of copending Application No. 16/932,533 (reference application, hereinafter ‘533). Although the claims at issue are not identical, they are not patentably distinct from each other. Although claims 1-15 of ‘532 recite a method, the method comprises a lateral flow assay to which the instant claims are directed.
Regarding instant claim 1, ‘533 teaches an assay test strip comprising:
a flow path configured to receive a fluid sample;
a sample receiving zone coupled to the flow;
a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest; and 
a complex coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest (see claims 1 and 50).
Regarding instant claim 2, ‘533 teaches the flow path is configured to receive a fluid sample comprising unlabeled analyte of interest and the complex does not specifically bind to the unlabeled analyte of interest in the first phase or the second phase (see claims 1 and 50, e.g., the first analyte in the fluid sample and the first complex compete to bind to the first immobilized capture agent in the first capture zone).
Regarding instant claim 3, ‘533 teaches the complex is configured to flow with the unlabeled analyte of interest in the flow path to the capture zone in the second phase (see claims 1 and 50).
Regarding instant claim 4, ‘533 teaches the complex is configured to compete with the unlabeled analyte of interest to bind to the immobilized capture agent in the capture zone in a third phase (see claims 1 and 50, e.g., the first analyte in the fluid sample and the first complex compete to bind to the first immobilized capture agent in the first capture zone).
Regarding instant claim 5, ‘533 teaches an optical signal emitted from complex bound to the immobilized capture agent in the capture zone decreases as the concentration of unlabeled analyte of interest in the fluid sample increases (see claims 1, 6 and 50-56).
Regarding instant claim 6, ‘533 teaches the flow path is configured to receive a fluid sample that does or does not comprise analyte of interest, and wherein the complex specifically binds to all or substantially all of the immobilized capture agent in the capture zone in the second phase when the fluid sample does not comprise analyte of interest (see claims 1 and 50-51).
Regarding instant claim 7, ‘533 teaches an optical signal emitted from the complex bound in the capture zone is a maximum optical signal that can be emitted from the assay test strip when the fluid sample does not comprise analyte of interest (see claims 50-51).
Regarding instant claim 8, ‘533 teaches an optical signal emitted from the complex bound in the capture zone is less than the maximum optical signal that can be emitted from the assay test strip when the fluid sample does comprise analyte of interest (see claims 50-56).
Regarding instant claim 10, ‘533 teaches the complex is integrated onto a surface of the test strip in a first phase (see claim 50).
Regarding instant claim 11, ‘533 teaches the complex is integrated onto a surface of the test strip in a first phase (see claim 50). While ‘533 does not specifically teach this is accomplished by spraying a solution comprising the complex onto the surface of the strip and drying the solution, the limitations do not impart any additional structure to the test strip. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113.
Regarding instant claim 12, ‘532 teaches the fluid sample, for example, is blood or plasma (see claim 14).
Regarding instant claim 13, ‘533 teaches the analyte of interest comprises CRP and the complex comprises an anti-CRP antibody or fragment thereof bound to the CRP (see claims 1, 12, and 50).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 50-60 of copending Application No. 16/932,533 in view of Schleicher & Schuell (WO 98/23958; hereinafter “Schleicher”). Although claims 1-15 of ‘533 recite a method, the method comprises a lateral flow assay to which the instant claims are directed. Although ‘533 recites structural elements not recited in the instant claims, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding claim 9, ‘533 teaches the assay strip of claim 1, as detailed above, but fails to teach the immobilized capture agent comprises an antibody or a fragment of an antibody that specifically binds the analyte of interest.
Schleicher teaches an assay test strip (lateral flow chromatographic device, p. 5, lines 1-14; e.g., lateral flow strip (10), p. 9, lines 21-26) comprising:
a flow path configured to receive a fluid sample (the application zone receives sample solution and the application zone, reagent zone, reaction zone, and absorption zone are serially connected for fluid transport, thereby reading on a flow path configured to receive a fluid sample, p. 7, lines 21-27);
a sample receiving zone coupled to the flow path (application zone, p. 7, lines 21-27, p. 5, lines 15-29);
a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest (reaction zone having a proximal end in contact with the distal end of the reagent zone which is connected to the application zone, p. 6, lines 1-2, p. 6, lines 13-15; reaction zone comprises at least two capture reagents such as a first capture reagent that can bind specifically either to the analyte, a labeled conjugate, a complex of a labeled conjugate and a competitive specific binding reagent, or a complex of the competitive specific binding reagent and analyte, p. 6, lines 21-26); and 
a complex coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest (e.g., a complex of labeled conjugate and a competitive specific binding reagent, p. 6, lines 21-26; labeled conjugate may be a signal component attached to an analyte and competitive specific binding reagent may be an antibody, p. 6, lines 3-11; complex is present on/in the zones and moves through the zones to the reaction zone, thereby reading on coupled to the flow path in a first phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, p. 5, line 15-p. 6, line 26; e.g., RAAA-AHRP complex where RAAA is an exemplary antibody specific to analyte, AHRP is an exemplary labeled conjugate comprising analyte and label, p. 17, line 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the immobilized capture agent comprises an antibody that specifically binds the analyte of interest as in Schleicher because ‘533 is generic with respect to the immobilized capture agent that specifically binds the analyte of interest and one would be motivated to use the appropriate immobilized capture agent for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to assay test strips with capture zones comprising immobilized capture agents.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641